Exhibit 10.4

 

 




Notice of Grant of
Award and Award Agreement

Meredith Corporation
ID:

42-0410230
1716 Locust Street
Des Moines, Iowa 50309-3023


[name and address of Grantee]


Award Number:


Plan:


ID:


[award #]




Meredith Corporation 2004 Stock Incentive Plan



[grantee's SSN]

     

Effective [date], you have been granted Restricted Stock Units with respect to
[# of shares] shares of Meredith Corporation (the Company) stock.

The Restricted Stock Units are subject to the attainment of performance goals
described in the attached Term Sheet and will become fully vested on the date
shown.

Units

Vest Type

Full Vest

[# of units]

On Vest Date

[vest date]

 


By your signature and the Company's signature below, you and the Company agree
that these Restricted Stock Units are granted under and governed by the terms
and conditions of the Company's 2004 Stock Incentive Plan and the Award
Agreement, all of which are attached and made a part of this document.

 

 

Meredith Corporation

 

Date

     

JOHN ZIESER

 

Date

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AWARD AGREEMENT


You have been selected to be a Participant in the Meredith Corporation 2004
Stock Incentive Plan (the "Plan"), as specified in the attached Notice of Grant
of Award and Award Agreement (the "Notice"):

THIS DOCUMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

THIS AGREEMENT (the "Agreement"), effective as of the date set forth in the
attached Notice, is between Meredith Corporation, an Iowa corporation (the
"Company") and the Grantee named in the Notice, pursuant to the provisions of
the Plan. The parties hereto agree as follows:

1.  Award of Restricted Stock Units. The Company hereby grants to Grantee the
number of restricted stock units (the "Units") set forth in the attached Notice
subject to the terms and conditions set forth below and in the attached Term
Sheet. The term "Units" shall include "Earned Units" as defined below, in
appropriate contexts and dividend equivalents credited pursuant to section 4
below.

2.  Restrictions. The Units are being awarded to Grantee subject to the
forfeiture conditions set forth below (the "Restrictions") which shall lapse, if
at all, on the vesting date set forth in the attached Term Sheet.

 a. The Units are subject to the attainment of performance goals during the
    performance period, as described in the attached Term Sheet. The number of
    Units earned upon the attainment of the performance goals (the "Earned
    Units") shall be determined by the Compensation Committee of the Board of
    Directors (the "Committee") upon completion of the performance period.
 b. Any Units subject to the Restrictions shall be automatically forfeited upon
    the Grantee's termination of employment with or service as a Non-employee
    Director of Meredith or a Subsidiary for any reason other than death,
    disability or retirement.
 c. For purposes of this Agreement, "disability" and "retirement" shall be
    determined as follows:

Disability

Non-employee Director
- the Grantee's incapacity due to physical or mental illness to serve on the
Board of Directors, or
Employee
- the Grantee's incapacity due to physical or mental illness to perform his or
her duties with the Company on a full-time basis for a period of twelve (12)
months; and

Retirement



Non-employee Director - the retirement by the Grantee from employment with his
or her principal employer, retirement from the Board of the Company at the end
of the full term for which the Grantee was elected, retirement from the Board of
the Company at any time after age 70, or retirement at any time with the consent
of the Board of the Company, or Employee - the termination of the Grantee's
employment by retirement in accordance with the then established rules of the
Company's tax-qualified retirement plan.
 d. In the event of the death or disability of the Grantee at any time during
    the performance period, the Grantee will be deemed to have earned an award
    based on the target performance goal established by the Committee and a
    number of shares of Meredith common stock ("Common Stock") equal to the
    number of deemed Earned Units will be delivered to the Grantee or the
    Grantee's personal representative.
 e. In the event of the retirement of the Grantee at any time during the
    performance period, a number of shares of Common Stock equal to the number
    of Earned Units will be delivered to the Grantee or the Grantee's personal
    representative, upon the determination of the number of Earned Units after
    the end of the performance period.
 f. In the event of the death, disability or retirement of the Grantee after the
    end of the performance period, a number of shares of Common Stock equal to
    the number of Earned Units will be delivered to the Grantee or the Grantee's
    personal representative.
 g. In the event of a change in control of the Company (as defined in the Plan)
    during the performance period, the Grantee will be deemed to have earned an
    award based on the maximum performance goal established by the Committee and
    a number of shares of Common Stock equal to the number of deemed Earned
    Units (or cash equal to the value of the shares) will be delivered to the
    Grantee after the change in control.
 h. In the event of a change in control after the end of the performance period,
    a number of shares of Common Stock equal to the number of Earned Units (or
    cash equal to the value of the shares) will be delivered to the Grantee
    after the change in control.
 i. If Grantee engages, directly or indirectly, in any activity which is in
    competition with any activity of Meredith or any Subsidiary, or in any
    action or conduct which is in any manner adverse or in any way contrary to
    the interests of Meredith or any Subsidiary, all Units shall be forfeited.
    This determination shall be made by the Committee.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units (whether or not earned).

3.  Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of stock dividend, stock split or the like without additional
consideration to the Company, the number of Units subject to this Award shall be
adjusted to correspond to the change in the outstanding shares of Common Stock.

4.  Dividend Equivalents. To compensate for the dividends the Grantee would have
received had the Grantee owned a number of shares of Common Stock equal to the
number of Earned Units credited to his or her account, the number of Earned
Units credited to the Grantee's account at the vesting date shall be multiplied
by one (1) plus the cumulative compounded dividend yield on the Common Stock
during the period from the date of the determination of the Earned Units until
the vesting date. If a dividend is paid in shares of stock of another company or
in other property, the Grantee will be credited with the number of shares of
that company or the amount of property which would have been received had the
Grantee owned a number of shares of Common Stock equal to the number of Earned
Units credited to his or her account. The shares or other property so credited
will be subject to the same Restrictions and other terms and conditions
applicable to the Earned Units and will be paid out in kind at the time the
Restrictions lapse.

5.  Delivery of Certificate. The Company shall deliver to the Grantee a
certificate representing a number of shares of Common Stock equal to the number
of Earned Units on which Restrictions have lapsed plus a cash payment equal to
the value of any fractional Earned Unit then credited to the Grantee's account,
upon the lapse of Restrictions, or at a later date specified by the Grantee in a
Notice of Deferral Election filed with the Committee within 30 days from the
date of this Agreement.

6.  Withholding Taxes.

> > Non-employee Director:

The Grantee acknowledges his/her responsibility for the payment of any taxes for
the respective tax jurisdiction attributable to any share of Common Stock or
property deliverable in connection with the Earned Units and that no taxes will
be withheld by the Company.



Employee:

The Company is entitled to withhold an amount equal to Meredith's required
statutory withholding taxes for the respective tax jurisdiction attributable to
any share of Common Stock or property deliverable in connection with the Earned
Units. Grantee may satisfy any withholding obligation in whole or in part by
electing to have Meredith retain shares of Common Stock deliverable in
connection with the Earned Units having a Fair Market Value on the date the
Restrictions applicable to the Units lapse, or on the date of delivery in the
case of a deferral election, equal to the amount required to be withheld. "Fair
Market Value" for this purpose shall be the average of the high and low price
for a share of Common Stock on the date the Restrictions applicable to the
Earned Units lapse or the date of delivery as reported for the New York Stock
Exchange - Composite Transactions in the Wall Street Journal, Midwest edition.



7.  Nontransferability. Grantee may not directly or indirectly, by operation of
law or otherwise, voluntarily or involuntarily, sell, assign, pledge, encumber,
charge or otherwise transfer any of the Units subject to this Award.

8.  Voting and Other Rights.

(a)  Grantee shall have no rights as a stockholder of the Company in respect of
the Earned Units, including the right to vote and to receive dividends and other
distributions, until delivery of certificates representing shares of Common
Stock in satisfaction of the Earned Units.

(b)  The grant of Units does not confer upon Grantee any right to continue in
service as a Non-employee Director or in the employ of the Company or a
Subsidiary or to interfere with the right of the Company or a Subsidiary, to
terminate Grantee's employment at any time.

(c)  The grant of an award under the Plan is a one-time benefit and does not
create any contractual or other right to receive an award in the future. Future
grants, if any, will be at the sole discretion of Meredith, including, but not
limited to, the timing of any grant, the amount of the award and vesting
provisions.

(d)  The Committee retains the right to reduce the number of Units subject to
this Award at any time prior to payment or delivery based on the performance of
the Grantee.

9.  Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

10.  Notices. Any written notice under this Award shall be deemed given on the
date that is two business days after it is sent in writing, delivered either in
hand, by certified mail, return receipt requested, postage prepaid, or by
Federal Express or other recognized delivery service, which provides proof of
delivery, all delivery charges prepaid, and addressed as follows:

To the Company: Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
Attention: Corporate Secretary

To the Grantee or his or her representative at the address of the Grantee at the
time appearing in the employment records of the Company, currently as shown in
the attached Notice or

At such other address as either party may designate by notice given to the other
in accordance with these provisions.

11.  Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law and not the law of conflicts of the State of Iowa.

12.  Plan Documents. The Plan and the Prospectus for the Meredith Corporation
2004 Stock Incentive Plan are available at:

http://www.meredith.com/downloads/MeredithCorp2004StockIncentivePlan.pdf

or from:



Ms. Terry Rinker

Corporate Services, Meredith Corporation

Mail Stop LS 101-A, 1716 Locust Street, Des Moines, IA 50309-3023

phone: 515-284-3278; fax: 515-284-3933; e-mail: terry.rinker@meredith.com



           


GRANTEE'S INITIALS


INITIALS OF MEREDITH CORPORATION'S
Vice President -General Counsel and Secretary

 

--------------------------------------------------------------------------------

 

EPS IV TERM SHEET


 

PERFORMANCE PERIOD:

Fiscal year ending June 30, 2006.

PERFORMANCE GOAL:

The number of restricted stock units earned during the fiscal year ending
June 30, 2006 upon the attainment of the performance goals (the "Earned Units")
shall be determined by the Compensation Committee of the Board of Directors and
will be based on the growth of the Company's earnings per share ("EPS") for the
fiscal year ending June 30, 2006, in accordance with the following chart:







EPS FY '06

PERCENT OF
RSUs EARNED

Threshold

   

Target

   

Maximum

   

 

In the event the Company's 2006 EPS falls between the threshold and target or
between the target and maximum, the actual performance percentage shall be
interpolated between the threshold and target performance percentages or between
the target and maximum performance percentages, whichever is applicable.

VESTING:

Subject to the Restrictions of the Restricted Stock Unit Award Agreement, the
restricted stock units earned during the performance period, as determined
above, will vest on [date] if the Grantee is a full-time active employee or
Non-employee Director of the Company on that date.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 